NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted September 17, 2019*
                               Decided September 18, 2019

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY C. BARRETT, Circuit Judge

No. 19‐1261

REGINALD GROSS,                                   Appeal from the United States District
     Petitioner‐Appellant,                        Court for the Southern District of Indiana,
                                                  Terre Haute Division.
      v.
                                                  No. 2:18‐cv‐00157‐JMS‐DLP
J.R. BELL, Warden
       Respondent‐Appellee.                       Jane Magnus‐Stinson,
                                                  Chief Judge.

                                       ORDER

       Reginald Gross, a federal inmate, was convicted of multiple counts of murder
and sentenced to serve two consecutive life sentences. He petitioned under 28 U.S.C.
§ 2241 to contest the Bureau of Prisons’ determination that, under 18 U.S.C. § 4206(d),
he was not entitled to mandatory release after having served thirty years of his federal
sentence. The district court dismissed the petition for lack of jurisdiction. Though we



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19‐1261                                                                          Page 2

conclude that the district court had jurisdiction, we nonetheless affirm the judgment
because the Bureau’s calculation of Gross’s mandatory release date was correct.

        Gross had served nearly thirty years of his sentence, imposed in 1989, when he
asked the Bureau of Prisons to recalculate his mandatory release date. Because he
committed his offenses before the effective date of the Sentencing Reform Act of 1984,
his sentence is parole eligible. Under the Act, a prisoner such as Gross is entitled to
mandatory parole consideration “after serving thirty years of each consecutive [life]
term.” 18 U.S.C. § 4206(d). Gross believes that his two life sentences should be treated
like a single sentence, and that he should be eligible for mandatory release after serving
thirty years. The Bureau disagreed, explaining that under the Act and the Bureau’s
regulations, Gross needed to serve thirty years on each of his two consecutive life
sentences before he would become eligible for mandatory parole. See id.; Bureau of
Prisons Program Statement 5880.30, App. IV at 1 (1993). Accounting for his time already
served, the Bureau concluded that he would become eligible in 2048. The Bureau
upheld this determination on appeal, after which Gross filed this § 2241 petition.

       The district court treated Gross’s petition as moot and denied it for lack of
jurisdiction. The court determined that Gross’s claims were premature because the
Parole Commission had not yet held a hearing about his eligibility for mandatory
parole, let alone ruled on the matter.

       On appeal Gross generally challenges this jurisdictional ruling, and we agree
with him on this point that the district court was mistaken. The court misunderstood his
petition as a request to order the Parole Commission to act, but in fact he challenges
only the Bureau of Prisons’ calculation of his mandatory release date. It is the Bureau,
not the Commission, that must calculate a prisoner’s release date, Manuel v. Terris, 803
F.3d 826, 828 (7th Cir. 2015), and a § 2241 petition is the proper vehicle through which to
attack the Bureau’s determination. See United States v. Walker, 917 F.3d 989, 994 (7th Cir.
2019). Accordingly, the district court had jurisdiction over the petition.

       But we need not remand this case for the district court to consider the merits of
Gross’s claim. The Bureau of Prisons here correctly calculated his mandatory release
date. A federal prisoner whose life sentences fall under the Sentencing Reform Act of
1984 is eligible for mandatory release “after serving thirty years of each consecutive [life]
term.” 18 U.S.C. § 4206(d) (emphasis added). Gross is serving two consecutive life
sentences, so his eligibility for mandatory release requires him first to serve two
No. 19‐1261                                                                     Page 3

thirty‐year terms—sixty years altogether. See Program Statement 5880.30, App. IV at 1
(1993). The Bureau correctly calculated his mandatory release date at 2048.

                                                           AFFIRMED AS AMENDED